Citation Nr: 0127429	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  98-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a right 
eye injury with aphakia, macular degeneration and vitreous 
fibrosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

Since the June 1970 RO decision which granted service 
connection for aphakia of the right eye, the veteran's right 
eye disability has been rated as 30 percent disabling under 
38 C.F.R. § 4.84a, Diagnostic Code 6029 (for aphakia).

The veteran has asserted that his service-connected right eye 
impairment is inadequately reflected by the current rating.  
Specifically, he claims that he has limited peripheral vision 
and depth perception, his right eye is extremely sensitive to 
light because he has no iris, and his right eye does not 
always follow along with the movement of his left eye.  The 
veteran also complains of dry eyes, cloudy contact lens, and 
loss of left eye visual acuity.  As will be explained 
hereinbelow, the Board finds that the veteran's latest VA 
examination is not adequate for rating all of the symptoms of 
the veteran's right eye disability and the case must 
therefore be remanded for another examination to determine 
the precise nature and severity of the service-connected 
disorder.

On his most recent VA examination in April 1999, the 
examiner's assessment was shrapnel injury in the right eye 
resulting in traumatic aphakia and regular corneal 
astigmatism.  The examiner further noted that the veteran was 
intolerant of hard contact lenses, his vision was reduced in 
less than optimal lighting conditions, he was bothered by 
lack of depth perception, he had right eye angle recession, 
and ocular hypertension related to trauma induced angle 
recession.  This examination report included clinical 
evaluation of visual acuity, slit lamp examination, fundus 
examination, and applanation tonometry but it did not include 
findings of an evaluation of the veteran's visual fields.  
Since the examiner has found that the veteran's right eye 
aphakia may be complicated by additional right eye problems, 
and the latest VA examination did not indicate whether or not 
the veteran suffers from any visual field deficit resulting 
from his service-connected right eye disorder, the RO should 
schedule the veteran for a new VA examination to determine 
the nature and extent of all disabilities due to this 
service-connected right eye disability.

If a deficit in the veteran's visual field is found to be due 
to the service-connected right eye disorder, then any and all 
test results or grid measurements showing the extent of this 
deficit should be associated with the claims file.

For the foregoing reasons, the Board finds that additional 
development is required, and the remaining claim is REMANDED 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for problems with the right 
eye since June 1995.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All records obtained should be added to 
the claims folder.  

2.  With the additional information on 
file, the RO should arrange for the 
veteran to be accorded a VA examination 
by an appropriate specialist to determine 
the current severity of the service-
connected right eye disability.  
Specifically, the examiner should be 
asked to review the evidence of record 
and determine whether or not the veteran 
has a visual field deficit due to this 
disorder.  All symptoms which are 
reasonably attributable to the service-
connected right eye disorder should be 
set forth.  The examination report should 
be in a legible form and reflect review 
of pertinent material in the claims 
folder.  The examiner should integrate 
any previous findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's right eye 
disability.  The report of examination 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished and all results including 
grid measurements of any visual field 
loss should be added to the file.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.

3.  Thereafter, following any additional 
development deemed appropriate, the RO 
should review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested development actions 
and/or examination reports are deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.  The RO 
adjudication should reflect consideration 
of 38 C.F.R. § 4.84a, Diagnostic Code 
6029, and the note attached to this 
provision, as well as the rating criteria 
for Impairment of Central Visual Acuity 
and Ratings for Impairment of Field 
Vision.

If the RO denies any benefit sought, it should provide the 
appellant and his representative a supplemental statement of 
the case and an opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


